DETAILED ACTION
Claims 21-42 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0103689 A1 to Sanghi et al. (hereinafter referred to as Sanghi’689) in view of U.S. Pub. No. 2016/0299858 A1 to Ching et al. and further in view of U.S. Pub. No. 2009/0031325 A1 to Archer et al.
As to claim 21, Sanghi’689 teaches a method of acknowledging a completion of a transaction of data via an inter-processor communication (IPC) link between a first independently operable processor apparatus (Host Processor) and a second independently operable processor apparatus (Peripheral Processor), the method comprising: 
retrieving (read), by the second independently operable processor apparatus, data, based at least on one or more first data structures ("transfer descriptor ring" (TDR)/TDR data structure) written by the first independently operable processor apparatus, wherein the one or more first data structures are arranged in a prescribed order (head/tail pointers) (“...Each pipe (i.e., data stream) is associated with one "transfer descriptor ring" (TDR). The TDR data structure resides in host processor memory and is accessible by the peripheral processor. Each TDR is described by a head pointer and a tail pointer, and encompasses one or more TD; each TD includes: an address of a buffer in host memory, a size of the buffer, a next count that indicates the number of TDs remaining in an I/O transfer, and a completion status. The head pointer points to the next empty slot in the TDR, whereas the tail pointer points to the address of next TD which the peripheral will process. The head pointer is written by the host and read by the peripheral. The tail pointer is read by the host and written by the peripheral. All TDs and associated data buffers between the tail pointer and the head pointer are associated with the peripheral processor. When the head pointer is equal to the tail pointer, the TDR is empty...Similarly, as shown, the host has queued two (2) TDs in TDR1 for downlink transfer and informs the peripheral process device by writing hp1_2 at offset 1 in HPDA. Once the peripheral processor consumes these TDs, it will update TPA to inform the host...” paragraphs 0090/0093); 
processing (peripheral processor consumes), by the second independently operable processor apparatus, the retrieved data (“...Similarly, as shown, the host has queued two (2) TDs in TDR1 for downlink transfer and informs the peripheral process device by writing hp1_2 at offset 1 in HPDA. Once the peripheral processor consumes these TDs, it will update TPA to inform the host...FIG. 10 depicts the exemplary TDR after the peripheral processor has completed processing a TD. Specifically, as shown, once the peripheral processor has completed a TD, it updates the TD and the TPA with the address of the next TD to be processed, followed by a generation of an MSI. Responsive to the MSI, the host processor frees the TD and indicates successful completion to the client service...” paragraphs 0093/0099) and
writing, by the second independently operable processor apparatus and in the prescribed order, one or more second data structures (updates the TD and the TPA) indicative of a completion of the processing of the retrieved data, wherein the writing enables the first independently operable processor apparatus to verify the completion of the processing of the retrieved data in the prescribed order (address of the next TD to be processed) (“...Similarly, as shown, the host has queued two (2) TDs in TDR1 for downlink transfer and informs the peripheral process device by writing hp1_2 at offset 1 in HPDA. Once the peripheral processor consumes these TDs, it will update TPA to inform the host...FIG. 10 depicts the exemplary TDR after the peripheral processor has completed processing a TD. Specifically, as shown, once the peripheral processor has completed a TD, it updates the TD and the TPA with the address of the next TD to be processed, followed by a generation of an MSI. Responsive to the MSI, the host processor frees the TD and indicates successful completion to the client service...” paragraphs 0093/0099).
Sanghi’689 does not explicitly teach processing, by the second independently operable processor apparatus, the retrieved data, based at least on the prescribed order of the one or more first data structures and
wherein the one or more second data structures comprise a unique identifier (ID) identifying the retrieved data for which the processing was completed.
Ching teaches teach processing, by the second independently operable processor apparatus, the retrieved data, based at least on the prescribed order of the one or more first data structures (“...Buffer descriptors may be utilized to help control parallel processing of data. For example, a buffer descriptor may be a First In First Out (FIFO) memory register, comprising address pointers to instructions and data, e.g., indicating where in other memory pages to deposit processed data, to access unprocessed data, and to access instructions for processing data. Using a buffer descriptor ring, multiple buffer descriptors may be queued up for processing, and processed in the order specified in the Buffer Descriptor Ring, as long as the Buffer Descriptor Ring has data. At the end of each buffer descriptor, an IRQ may indicate through ISRs whether additional data is available for processing, and if so, the next set of data is processed. ISRs may be utilized in parallel processes, in which it is desirable that data flows through each pipeline in an efficient manner. In some embodiments, buffer descriptors may be located in memory of hardware accelerator 20...” paragraph 0031). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sanghi’689 with the teaching of Ching because the teaching of Ching would improve the system of Sanghi’689 by providing a technique that allows for sequential ordering processing of requests to avoid missing any request.  
Archer teaches wherein the one or more second data structures comprise a unique identifier (ID) identifying the retrieved data (Data Descriptor (608)) for which the processing was completed (“...The origin DMA engine (197) on an origin compute node (600) may insert (700) the data descriptor (608) in the origin injection FIFO buffer (628) according to the method of FIG. 7 by receiving the data descriptor (608) from messaging software on the origin compute node (600) and storing the data descriptor (608) in the first available slot in the origin injection FIFO buffer (628). The messaging software on the origin compute node (600) may create the data descriptor (608) in response to a request by an application on the origin compute node (600) to transfer the application message (601) to the target compute node (604) on behalf of the application...The example of FIG. 7 also includes a completion notification descriptor (609). Upon creating the data descriptor (608) for transferring the application message (601) to the target compute node (604), the messaging software may also create a completion notification descriptor (609) that specifies a data transfer operation between a reflection compute node (605) and the origin compute node (600) used to notify the origin compute node (600) when the data transfer of the application message (601) is complete. The data transfer operation may be implemented as a memory FIFO data transfer operation or a direct put data transfer operation. The data transfer operation is specified by the operation identifier field (704) in the completion notification descriptor (609)...” paragraphs 0070/0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sanghi’689 and Ching with the teaching of Archer because the teaching of Archer would improve the system of Sanghi’689 and Ching by providing a data structure for transferring information between at least two processor.

As to claim 22, Sanghi’689 teaches the method of claim 21, wherein: 
the one or more first data structures comprise one or more transfer descriptors configured to be written to a transfer descriptor ring (“...Each pipe (i.e., data stream) is associated with one "transfer descriptor ring" (TDR). The TDR data structure resides in host processor memory and is accessible by the peripheral processor. Each TDR is described by a head pointer and a tail pointer, and encompasses one or more TD; each TD includes: an address of a buffer in host memory, a size of the buffer, a next count that indicates the number of TDs remaining in an I/O transfer, and a completion status. The head pointer points to the next empty slot in the TDR, whereas the tail pointer points to the address of next TD which the peripheral will process. The head pointer is written by the host and read by the peripheral. The tail pointer is read by the host and written by the peripheral. All TDs and associated data buffers between the tail pointer and the head pointer are associated with the peripheral processor. When the head pointer is equal to the tail pointer, the TDR is empty...Similarly, as shown, the host has queued two (2) TDs in TDR1 for downlink transfer and informs the peripheral process device by writing hp1_2 at offset 1 in HPDA. Once the peripheral processor consumes these TDs, it will update TPA to inform the host...” paragraphs 0090/0093); and 
the one or more second data structures comprise one or more completion descriptors configured to be written to a completion descriptor ring (“...Similarly, as shown, the host has queued two (2) TDs in TDR1 for downlink transfer and informs the peripheral process device by writing hp1_2 at offset 1 in HPDA. Once the peripheral processor consumes these TDs, it will update TPA to inform the host...FIG. 10 depicts the exemplary TDR after the peripheral processor has completed processing a TD. Specifically, as shown, once the peripheral processor has completed a TD, it updates the TD and the TPA with the address of the next TD to be processed, followed by a generation of an MSI. Responsive to the MSI, the host processor frees the TD and indicates successful completion to the client service...” paragraphs 0093/0099).  
Archer teaches the one or more second data structures further comprise a range of addresses of a region of a memory containing the retrieved data (pointer) (“...When a parallel application running on a compute node transmits a message to another compute node connected to the data communications network, the application typically provides messaging software with a pointer to an application buffer storing the message. The messaging software describes the message in the application buffer to a direct memory access (`DMA`) engine, which in turn, sends the message through the network using a DMA transfer operation. When notified by the DMA engine that the transfer is complete, the application frees up the application buffer for use with another operation and continues with its flow of execution. The drawback to current methods used by the DMA engine to notify the application that the transfer is complete is that the DMA engine must typically wait for an acknowledgement message from the compute node receiving the transfer before notifying the application that the transfer is complete. Waiting for an acknowledgement message from the compute node that received the transfer often introduces additional latency penalties when processing the application. As such, readers will appreciate that room for improvement exists in DMA transfer completion notification...” paragraph 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sanghi’689 and Ching with the teaching of Archer because the teaching of Archer would improve the system of Sanghi’689 and Ching by providing a data structure for transferring information between at least two processor.

As to claim 23, Sanghi’689 teaches the method of claim 22, wherein the retrieving of the data based at least on the one or more first data structures comprises retrieving the data from one or more locations of a backing memory apparatus, the one or more locations being represented by the one or more first data structures (“...Each pipe (i.e., data stream) is associated with one "transfer descriptor ring" (TDR). The TDR data structure resides in host processor memory and is accessible by the peripheral processor. Each TDR is described by a head pointer and a tail pointer, and encompasses one or more TD; each TD includes: an address of a buffer in host memory, a size of the buffer, a next count that indicates the number of TDs remaining in an I/O transfer, and a completion status. The head pointer points to the next empty slot in the TDR, whereas the tail pointer points to the address of next TD which the peripheral will process. The head pointer is written by the host and read by the peripheral. The tail pointer is read by the host and written by the peripheral. All TDs and associated data buffers between the tail pointer and the head pointer are associated with the peripheral processor. When the head pointer is equal to the tail pointer, the TDR is empty...Similarly, as shown, the host has queued two (2) TDs in TDR1 for downlink transfer and informs the peripheral process device by writing hp1_2 at offset 1 in HPDA. Once the peripheral processor consumes these TDs, it will update TPA to inform the host...” paragraphs 0090/0093). 

As to claim 24, Sanghi’689 teaches the method of claim 23, wherein the transfer descriptor ring, the completion descriptor ring, and the backing memory apparatus are disposed within a shared memory apparatus, the shared memory apparatus being accessible by both the first independently operable processor apparatus and the second independently operable processor apparatus (“...Each pipe (i.e., data stream) is associated with one "transfer descriptor ring" (TDR). The TDR data structure resides in host processor memory and is accessible by the peripheral processor. Each TDR is described by a head pointer and a tail pointer, and encompasses one or more TD; each TD includes: an address of a buffer in host memory, a size of the buffer, a next count that indicates the number of TDs remaining in an I/O transfer, and a completion status. The head pointer points to the next empty slot in the TDR, whereas the tail pointer points to the address of next TD which the peripheral will process. The head pointer is written by the host and read by the peripheral. The tail pointer is read by the host and written by the peripheral. All TDs and associated data buffers between the tail pointer and the head pointer are associated with the peripheral processor. When the head pointer is equal to the tail pointer, the TDR is empty...Similarly, as shown, the host has queued two (2) TDs in TDR1 for downlink transfer and informs the peripheral process device by writing hp1_2 at offset 1 in HPDA. Once the peripheral processor consumes these TDs, it will update TPA to inform the host...” paragraphs 0090/0093).  

As to claim 25, Sanghi’689 teaches the method of claim 21, wherein the retrieving of the data based at least on the one or more first data structures comprises retrieving data contained within the one or more first data structures (“...Each pipe (i.e., data stream) is associated with one "transfer descriptor ring" (TDR). The TDR data structure resides in host processor memory and is accessible by the peripheral processor. Each TDR is described by a head pointer and a tail pointer, and encompasses one or more TD; each TD includes: an address of a buffer in host memory, a size of the buffer, a next count that indicates the number of TDs remaining in an I/O transfer, and a completion status. The head pointer points to the next empty slot in the TDR, whereas the tail pointer points to the address of next TD which the peripheral will process. The head pointer is written by the host and read by the peripheral. The tail pointer is read by the host and written by the peripheral. All TDs and associated data buffers between the tail pointer and the head pointer are associated with the peripheral processor. When the head pointer is equal to the tail pointer, the TDR is empty...Similarly, as shown, the host has queued two (2) TDs in TDR1 for downlink transfer and informs the peripheral process device by writing hp1_2 at offset 1 in HPDA. Once the peripheral processor consumes these TDs, it will update TPA to inform the host...” paragraphs 0090/0093).  

As to claim 26, Sanghi’689 teaches the method of claim 21, wherein the writing of the one or more second data structures comprises writing a single completion descriptor, the single completion descriptor configured to represent all of the one or more first data structures arranged in the prescribed order (“...In some implementations, uplink data transfers may support an optimized completion (OC) or similar feature. OC functionality enables the peripheral device to complete a partial transfer, or aggregate multiple transfer completions into a single completion. In order to aggregate transfers, the peripheral device may not generate a completion for a transfer descriptor (even upon successful transfer); rather the host must wait for a subsequent transfer descriptor to complete. This allows the peripheral device to explicitly aggregate multiple transfer completions (such as by explicitly signaling when the aggregated transfer is concluded). In contrast, in order to partially complete a transfer descriptor, the peripheral device may generate a completion for a transfer descriptor (despite not having completed the I/O access); the transfer status is additionally flagged with a partial transfer status. This allows the host processor to accept a partial transfer completion, and resume the partial transfer at a later point...” paragraph 0151).
  
As to claim 27, Sanghi’689 teaches the method of claim 21, wherein the verification of the transaction of the retrieved data in the prescribed order comprises at least one of: (i) a notification signal by the second independently operable processor apparatus to the first independently operable processor apparatus subsequent to the writing of the one or more second data structures, or (ii) a determination, according to a time interval, by the first independently operable processor for completion of transaction of the retrieved data by checking for a presence of at least one of the one or more second data structures within a completion descriptor ring (“...Similarly, as shown, the host has queued two (2) TDs in TDR1 for downlink transfer and informs the peripheral process device by writing hp1_2 at offset 1 in HPDA. Once the peripheral processor consumes these TDs, it will update TPA to inform the host...FIG. 10 depicts the exemplary TDR after the peripheral processor has completed processing a TD. Specifically, as shown, once the peripheral processor has completed a TD, it updates the TD and the TPA with the address of the next TD to be processed, followed by a generation of an MSI. Responsive to the MSI, the host processor frees the TD and indicates successful completion to the client service...” paragraphs 0093/0099).
 

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0103689 A1 to Sanghi et al. (hereinafter referred to as Sanghi’689) in view of U.S. Pub. No. 2016/0299858 A1 to Ching et al. and further in view of U.S. Pub. No. 2009/0031325 A1 to Archer et al. as applied to claim 21 above, and further in view of U.S. Pub. No. 2016/0364350 A1 to Sanghi et al. (hereinafter referred to as Sanghi’350).

As to claim 28, Sanghi’689 as modified Ching and Archer teaches the method of claim 21, however it is silent with reference toAtty. Dkt. No. 7607.2470001-4-SANGHI et al.Reply to Office Action of June 3, 2021Application No. 16/813,407 polling, by the second independently operable processor apparatus and at a prescribed interval, a transfer descriptor ring for an availability of one or more first data structures.  
Sanghi’350 teaches polling, by the second independently operable processor apparatus and at a prescribed interval, a transfer descriptor ring for an availability of one or more first data structures (“...In an eighth aspect, methodology that enables an endpoint processor to handle accumulated data is disclosed. In one embodiment, the methodology includes programming a direct memory access (DMA) for one or more descriptors; generating an interrupt; continuing the transfer of descriptors if they are available; polling for additional descriptors; and when the additional descriptors are available, resuming the transfer...Under certain network conditions, one or more buffers of the IPC link may accumulate more data than can be transferred within the currently available transfer resources (e.g., available transfer descriptors (TDs), time slots, etc.) The data transfer is performed in accordance with the currently available transfer resources, and halted until additional transfer resources are made available. Once additional transfer resources are available, the data transfer is resumed. The halt and resume process is repeated until the entire buffer is exhausted...” paragraph 0044/0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sanghi’689, Ching and Archer with the teaching of Sanghi’350 because the teaching of Sanghi’350 would improve the system of Sanghi’689, Ching and Archer by providing a technique for seamlessly transferring data between plural devices/processors.  

As to claim 29, Sanghi’689 as modified Ching and Archer teaches the method of claim 28, however it is silent with reference toAtty. Dkt. No. 7607.2470001-4-SANGHI et al.Reply to Office Action of June 3, 2021Application No. 16/813,407 wherein the polling is performed based at least on one or more processing considerations, the one or more processing considerations comprising at least one of: (i) power consumption associated with at least one of the first or the second independently operable processor apparatuses, (ii) processing limitations associated with at least one of the first or the second independently operable processor apparatuses, or (iii) application requirements associated with at least one of the first or the second independently operable processor apparatuses.  
Sanghi’350 teaches wherein the polling is performed based at least on one or more processing considerations, the one or more processing considerations comprising at least one of: (i) power consumption associated with at least one of the first or the second independently operable processor apparatuses, (ii) processing limitations associated with at least one of the first or the second independently operable processor apparatuses, or (iii) application requirements associated with at least one of the first or the second independently operable processor apparatuses (“...Under certain network conditions, one or more buffers of the IPC link may accumulate more data than can be transferred within the currently available transfer resources (e.g., available transfer descriptors (TDs), time slots, etc.) The data transfer is performed in accordance with the currently available transfer resources, and halted until additional transfer resources are made available. Once additional transfer resources are available, the data transfer is resumed. The halt and resume process is repeated until the entire buffer is exhausted....” paragraph 00064)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sanghi’689, Ching and Archer with the teaching of Sanghi’350 because the teaching of Sanghi’350 would improve the system of Sanghi’689, Ching and Archer by providing a technique for seamlessly transferring data between plural devices/processors.  

Claims 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0364350 A1 to Sanghi et al. (hereinafter referred to as Sanghi’350) in view of U.S. Pub. No. 2014/0282613 A1 to Jea et al. and further in view of U.S. Pub. No. 2009/0031325 A1 to Archer et al.

As to claim 30. Sanghi’350 teaches an independently operable processor apparatus comprising: 
logic configured to, when operated: 
access one or more payloads according to one or more first data structures in a prescribed order, the one or more first data structures (one or more buffers) written to a first data structure array by a second independently operable processor apparatus (host processor) in the prescribed order, the one or more payloads (data/data stream) being accessible at a storage apparatus associated with both the independently operable processor apparatus and the second independently operable processor apparatus (“...In one aspect, a synchronized multi-directional transfer on an inter-processor communication (IPC) link utilizes one or more buffers which are configured to accumulate data during a first state. The one or more buffers are further configured to transfer the accumulated data during a second state. In one exemplary embodiment, the accumulated data occurs during a low power state where one or more processors are inactive, and the data transfer occurs during an operational state where the one or more processors are active (typically two processors are active). In one exemplary implementation, any one of the independently operable processors may be active, even when one or more of the remaining independently operable processors are asleep, powered down, powered off, etc...Under certain network conditions, one or more buffers of the IPC link may accumulate more data than can be transferred within the currently available transfer resources (e.g., available transfer descriptors (TDs), time slots, etc.) The data transfer is performed in accordance with the currently available transfer resources, and halted until additional transfer resources are made available. Once additional transfer resources are available, the data transfer is resumed. The halt and resume process is repeated until the entire buffer is exhausted...Each pipe (i.e., data stream) is associated with one "transfer descriptor ring" (TDR). The TDR data structure resides in host processor memory and is accessible by the peripheral processor. Each TDR is described by a head pointer and a tail pointer, and encompasses one or more TD; each TD includes: an address of a buffer in host memory, a size of the buffer, a next count that indicates the number of TDs remaining in an I/O transfer, and a completion status. The head pointer points to the next empty slot in the TDR, whereas the tail pointer points to the address of next TD which the peripheral will process. The head pointer is written by the host and read by the peripheral. The tail pointer is read by the host and written by the peripheral. All TDs and associated data buffers between the tail pointer and the head pointer are associated with the peripheral processor. When the head pointer is equal to the tail pointer, the TDR is empty...The second processor 102B (e.g., the BB/peripheral processor) provides a so-called "doorbell" register. The first processor 102A (e.g., the AP/host processor) provides a so-called "head pointer doorbell array" (HPDA) which is indexed by pipe number. The host processor notifies the peripheral processor of a new TD in a TDR by writing the head pointer value in the doorbell register of a pipe number offset inside the HPDA. The doorbell register causes an interrupt for the BB, which causes the BB to check for changes in the HPDA. Similarly, the host provides a so-called "tail pointer array" (TPA) in host memory that is indexed by pipe number, which is updated by the peripheral processors with tail pointer values to indicate completion of a TD...” paragraphs 0063/0064/0075/0076); and 
write one or more second data structures in a second data structure array in the prescribed order to enable the second independently operable processor apparatus to verify a completion of the transaction of the one or more payloads according to the sequence, wherein the one or more second data structures being indicative of at least the transmission of the one or more payloads (“...When the application processor receives a message signaled interrupt (MSI) indicating that the baseband has completed processing the array of queued TDs (i.e., the direct memory access (DMA) associated with the TD has completed successfully), the application processor resets the timer (step 506)... Once the baseband processor has completed processing the TDs, the baseband processor updates the tail pointer (step 620 of the method 610), and returns to the normal processing scheme of FIG. 6...Referring back to FIG. 6, at step 606 of the method 600, when the baseband processor has completed processing each TD, the baseband processor generates a message signaled interrupt (MSI) to indicate completion to the application processor. In one embodiment, the baseband must generate only a single MSI to indicate completion of both uplink and downlink TDs. In other variants, the baseband may generate MSIs to signify completion of specific pipes, etc...” paragraphs 0089/0096/0097).  
Sanghi’350 is silent with reference to cause transmission of the accessed one or more payloads (i) based on the one or more first data structures, and (ii) according to a sequence associated with the one or more first data structures.
Jea teaches cause transmission of the accessed one or more payloads (i) based on the one or more first data structures, and (ii) according to a sequence associated with the one or more first data structures (“...For further explanation, here is an example use case, a description of the overall operation of an example PUT DMA transfer using the DMA controllers (225, 226) and network (108) in the example of FIG. 8A: An originating application (158), which is typically one instance of a parallel application running on a compute node, places a quantity of transfer data (494) at a location in its RAM (155). The application (158) then calls a post function (480) on a context (512) of an origin endpoint (352), posting a PUT instruction (390) into a work queue (282) of the context (512); the PUT instruction (390) specifies a target endpoint (354) to which the transfer data is to be sent as well as source and destination memory locations. The application then calls an advance function (482) on the context (512). The advance function (482) finds the new PUT instruction in its work queue (282) and inserts a data descriptor (234) into the injection FIFO of the origin DMA controller (225); the data descriptor includes the source and destination memory locations and the specification of the target endpoint. The origin DMA engine (225) then transfers the data descriptor (234) as well as the transfer data (494) through the network (108) to the DMA controller (226) on the target side of the transaction. The target DMA engine (229), upon receiving the data descriptor and the transfer data, places the transfer data (494) into the RAM (156) of the target application at the location specified in the data descriptor and inserts into the target DMA controller's receive FIFO (232) a data descriptor (236) that specifies the target endpoint and the location of the transfer data (494) in RAM (156). The target application (159) or application instance calls an advance function (483) on a context (513) of the target endpoint (354). The advance function (483) checks the communications resources assigned to its context (513) for incoming messages, including checking the receive FIFO (232) of the target DMA controller (226) for data descriptors that specify the target endpoint (354). The advance function (483) finds the data descriptor for the PUT transfer and advises the target application (159) that its transfer data has arrived. A GET-type DMA transfer works in a similar manner, with some differences, including, of course, the fact that transfer data flows in the opposite direction. Similarly, typical SEND transfers also operate similarly, some with rendezvous protocols, some with eager protocols, with data transmitted in packets over the a network through non-DMA network adapters or through DMA controllers....” paragraphs 0082-0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sanghi’350 with the teaching of Jea because the teaching of Jea would improve the system of Sanghi’350 by providing a method for organizing the manipulation of a data structure (often, specifically a data buffer) where the oldest (first) entry, or "head" of the queue, is processed first thus allowing for optimal resource use.
Archer teaches wherein the one or more second data structures comprise a unique identifier (ID) identifying the retrieved data (Data Descriptor (608)) for which the processing was completed (“...The origin DMA engine (197) on an origin compute node (600) may insert (700) the data descriptor (608) in the origin injection FIFO buffer (628) according to the method of FIG. 7 by receiving the data descriptor (608) from messaging software on the origin compute node (600) and storing the data descriptor (608) in the first available slot in the origin injection FIFO buffer (628). The messaging software on the origin compute node (600) may create the data descriptor (608) in response to a request by an application on the origin compute node (600) to transfer the application message (601) to the target compute node (604) on behalf of the application...The example of FIG. 7 also includes a completion notification descriptor (609). Upon creating the data descriptor (608) for transferring the application message (601) to the target compute node (604), the messaging software may also create a completion notification descriptor (609) that specifies a data transfer operation between a reflection compute node (605) and the origin compute node (600) used to notify the origin compute node (600) when the data transfer of the application message (601) is complete. The data transfer operation may be implemented as a memory FIFO data transfer operation or a direct put data transfer operation. The data transfer operation is specified by the operation identifier field (704) in the completion notification descriptor (609)...” paragraphs 0070/0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sanghi’689 and Jea with the teaching of Archer because the teaching of Archer would improve the system of Sanghi’689 and Jea by providing a data structure for transferring information between at least two processor.

As to claim 31, Sanghi’350 teaches the independently operable processor apparatus of claim 30, wherein: Atty. Dkt. No. 7607.2470001- 5 -SANGHI et al. Reply to Office Action of June 3, 2021Application No. 16/813,407 the independently operable processor apparatus comprises a baseband processor apparatus; the second independently operable processor apparatus comprises an application processor apparatus configured to be in data communication with the baseband processor apparatus; and the transmission comprises a wireless transmission via a modem associated with the baseband processor apparatus (“...The following discussions are described in reference to a "host" processor (e.g., an Applications Processor (AP)) and an "endpoint" or peripheral processor (e.g., a Baseband Processor (BB)). However, for reasons which will become apparent below, it is appreciated that the designation as to host or peripheral processor is used to simplify and/or clarify the following explanations, and does not imply existing host or peripheral functionality. Moreover, those of ordinary skill in the related arts will readily appreciate that the various principles described herein, may broadly apply to any network of two (or more) independently operable processors...The following discussions are described with respect to a bi-directional link between two independently operable processors, having an uplink (from the AP to the BB) and a downlink (from the BB to the AP) direction. Additionally, the following discussions are presented within the context of a bi-directional radio link between a mobile device and a wireless base station, having a radio uplink (from the mobile device to the base station) and a radio downlink (from the base station to the mobile device) direction. Those of ordinary skill in the related arts will readily appreciate that the various principles described herein may be readily adapted for use in other multi-directional links and/or network topologies. For example, so called "bus" networks and "mesh" networks incorporate shared interfaces which may allow for multiple points of ingress/egress...” paragraphs 0061/0062).

As to claim 32, Sanghi’350 teaches the independently operable processor apparatus of claim 30, wherein: the one or more first data structures comprise one or more transfer descriptors (TDs) configured to reference a physically contiguous memory buffer of the storage apparatus; the first data structure array comprises a transfer descriptor ring configured to hold a plurality of TDs; the one or more second data structures comprise one or more completion descriptors (CDs) configured to indicate a completion of a transaction of data associated with a corresponding TD; and the second data structure array comprises a completion descriptor ring configured to hold a plurality of CDs (“...Each pipe (i.e., data stream) is associated with one "transfer descriptor ring" (TDR). The TDR data structure resides in host processor memory and is accessible by the peripheral processor. Each TDR is described by a head pointer and a tail pointer, and encompasses one or more TD; each TD includes: an address of a buffer in host memory, a size of the buffer, a next count that indicates the number of TDs remaining in an I/O transfer, and a completion status. The head pointer points to the next empty slot in the TDR, whereas the tail pointer points to the address of next TD which the peripheral will process. The head pointer is written by the host and read by the peripheral. The tail pointer is read by the host and written by the peripheral. All TDs and associated data buffers between the tail pointer and the head pointer are associated with the peripheral processor. When the head pointer is equal to the tail pointer, the TDR is empty...At step 502 of the method 500, the application processor PCIe IPC driver queues IPC link input/output (I/O) transfers in one or both uplink and downlink directions by generating a transfer descriptor (TD) entry within an array of queued TDs, and updating a head pointer doorbell array to point to the beginning of the array... (“...When the application processor receives a message signaled interrupt (MSI) indicating that the baseband has completed processing the array of queued TDs (i.e., the direct memory access (DMA) associated with the TD has completed successfully), the application processor resets the timer (step 506)... Once the baseband processor has completed processing the TDs, the baseband processor updates the tail pointer (step 620 of the method 610), and returns to the normal processing scheme of FIG. 6...Referring back to FIG. 6, at step 606 of the method 600, when the baseband processor has completed processing each TD, the baseband processor generates a message signaled interrupt (MSI) to indicate completion to the application processor. In one embodiment, the baseband must generate only a single MSI to indicate completion of both uplink and downlink TDs. In other variants, the baseband may generate MSIs to signify completion of specific pipes, etc...” paragraphs 0075/0087/0089/0096/0097).  
As to claim 33, Sanghi’350 teaches the independently operable processor apparatus of claim 30, wherein a given one of the one or more second data structures is configured to correspond to (i) a corresponding one of the one or more first data structures, (ii) multiple ones of the one or more first data structures, or (iii) a portion of one of the one or more first data structures (“...Each pipe (i.e., data stream) is associated with one "transfer descriptor ring" (TDR). The TDR data structure resides in host processor memory and is accessible by the peripheral processor. Each TDR is described by a head pointer and a tail pointer, and encompasses one or more TD; each TD includes: an address of a buffer in host memory, a size of the buffer, a next count that indicates the number of TDs remaining in an I/O transfer, and a completion status. The head pointer points to the next empty slot in the TDR, whereas the tail pointer points to the address of next TD which the peripheral will process. The head pointer is written by the host and read by the peripheral. The tail pointer is read by the host and written by the peripheral. All TDs and associated data buffers between the tail pointer and the head pointer are associated with the peripheral processor. When the head pointer is equal to the tail pointer, the TDR is empty...At step 502 of the method 500, the application processor PCIe IPC driver queues IPC link input/output (I/O) transfers in one or both uplink and downlink directions by generating a transfer descriptor (TD) entry within an array of queued TDs, and updating a head pointer doorbell array to point to the beginning of the array...” paragraphs 0075/0087).  

As to claim 34, Sanghi’350 teaches the independently operable processor apparatus of claim 30, the logic is further configured to periodically check the first data structure array for additional one or more first data structures written by the second independently operable processor apparatus (“...In an eighth aspect, methodology that enables an endpoint processor to handle accumulated data is disclosed. In one embodiment, the methodology includes programming a direct memory access (DMA) for one or more descriptors; generating an interrupt; continuing the transfer of descriptors if they are available; polling for additional descriptors; and when the additional descriptors are available, resuming the transfer...Under certain network conditions, one or more buffers of the IPC link may accumulate more data than can be transferred within the currently available transfer resources (e.g., available transfer descriptors (TDs), time slots, etc.) The data transfer is performed in accordance with the currently available transfer resources, and halted until additional transfer resources are made available. Once additional transfer resources are available, the data transfer is resumed. The halt and resume process is repeated until the entire buffer is exhausted...” paragraph 0044/0064).  

As to claim 35, Sanghi’350 teaches the independently operable processor apparatus of claim 30, wherein the logic is further configured Atty. Dkt. No. 7607.2470001-6-SANGHI et al. Reply to Office Action of June 3, 2021Application No. 16/813,407 to, upon the completion of the transaction of the one or more payloads, transmit a notification to the second independently operable processor apparatus, the notification comprising at least one of a message signaled interrupt (MSI) or a doorbell signal (“...When the application processor receives a message signaled interrupt (MSI) indicating that the baseband has completed processing the array of queued TDs (i.e., the direct memory access (DMA) associated with the TD has completed successfully), the application processor resets the timer (step 506)... Once the baseband processor has completed processing the TDs, the baseband processor updates the tail pointer (step 620 of the method 610), and returns to the normal processing scheme of FIG. 6...Referring back to FIG. 6, at step 606 of the method 600, when the baseband processor has completed processing each TD, the baseband processor generates a message signaled interrupt (MSI) to indicate completion to the application processor. In one embodiment, the baseband must generate only a single MSI to indicate completion of both uplink and downlink TDs. In other variants, the baseband may generate MSIs to signify completion of specific pipes, etc...” paragraphs 0089/0096/0097). 

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0364350 A1 to Sanghi et al. (hereinafter referred to as Sanghi’350) in view of U.S. Pub. No. U.S. Pub. No. 2016/0103689 A1 to Sanghi et al. (hereinafter referred to as Sanghi’689) and further in view of U.S. Pub. No. 2009/0031325 A1 to Archer et al.

As to claim 36, Sanghi’350 teaches an independently operable processor apparatus comprising: 
logic configured to, when operated: 
write one or more first data structures in a prescribed order to a first data structure array, the one or more first data structures being configured to describe data to be transacted by an other independently operable processor apparatus (baseband processor) (“...Each pipe (i.e., data stream) is associated with one "transfer descriptor ring" (TDR). The TDR data structure resides in host processor memory and is accessible by the peripheral processor. Each TDR is described by a head pointer and a tail pointer, and encompasses one or more TD; each TD includes: an address of a buffer in host memory, a size of the buffer, a next count that indicates the number of TDs remaining in an I/O transfer, and a completion status. The head pointer points to the next empty slot in the TDR, whereas the tail pointer points to the address of next TD which the peripheral will process. The head pointer is written by the host and read by the peripheral. The tail pointer is read by the host and written by the peripheral. All TDs and associated data buffers between the tail pointer and the head pointer are associated with the peripheral processor. When the head pointer is equal to the tail pointer, the TDR is empty...At step 502 of the method 500, the application processor PCIe IPC driver queues IPC link input/output (I/O) transfers in one or both uplink and downlink directions by generating a transfer descriptor (TD) entry within an array of queued TDs, and updating a head pointer doorbell array to point to the beginning of the array...” paragraphs 0075/0087); 
cause the other independently operable processor apparatus (baseband processor) to retrieve the data based at least on the one or more first data structures written in the prescribed order (“...As a brief aside, FIG. 6A illustrates one exemplary doorbell interrupt processing scheme 610. At step 612 of the method 610, the baseband processor fetches the HPDA from the applications processor memory...At step 614 of the method 610, the baseband processor determines which pipe the doorbell interrupt is associated with. For a head pointer that updates a downlink pipe, the baseband processor fetches and caches the TDs (step 616 of the method 610). For head pointer updates of an uplink pipe, the baseband processor fetches the TDs, and then fetches the data in the applications processor buffers (step 618 of the method 610)...” paragraphs 0094/0095); 
receive one or more second data structures configured to indicate a transaction of the data by the other independently operable processor apparatus (“...As a brief aside, FIG. 6A illustrates one exemplary doorbell interrupt processing scheme 610. At step 612 of the method 610, the baseband processor fetches the HPDA from the applications processor memory...At step 614 of the method 610, the baseband processor determines which pipe the doorbell interrupt is associated with. For a head pointer that updates a downlink pipe, the baseband processor fetches and caches the TDs (step 616 of the method 610). For head pointer updates of an uplink pipe, the baseband processor fetches the TDs, and then fetches the data in the applications processor buffers (step 618 of the method 610)....” paragraphs 0094/0096); and 
verify a completion of the transaction of the data based at least on the one or more second data structures (“...When the application processor receives a message signaled interrupt (MSI) indicating that the baseband has completed processing the array of queued TDs (i.e., the direct memory access (DMA) associated with the TD has completed successfully), the application processor resets the timer (step 506)... Once the baseband processor has completed processing the TDs, the baseband processor updates the tail pointer (step 620 of the method 610), and returns to the normal processing scheme of FIG. 6...Referring back to FIG. 6, at step 606 of the method 600, when the baseband processor has completed processing each TD, the baseband processor generates a message signaled interrupt (MSI) to indicate completion to the application processor. In one embodiment, the baseband must generate only a single MSI to indicate completion of both uplink and downlink TDs. In other variants, the baseband may generate MSIs to signify completion of specific pipes, etc...” paragraphs 0089/0096/0097).  
Sanghi’350 does explicitly teach verify a completion of the transaction of the data in the prescribed order based at least on the one or more second data structures being in the prescribed order.
Sanghi’689 teaches verify a completion of the transaction of the data in the prescribed order based at least on the one or more second data structures being in the prescribed order (“...The peripheral processor provides an array of so-called "doorbell" registers, and a so-called "head pointer doorbell array" (HPDA) which is further indexed by pipe number. The host processor notifies the peripheral processor of a new TD in a TDR by writing the head pointer value in the doorbell register at a pipe number offset inside the HPDA. Similarly, the host provides a so-called "tail pointer array" (TPA) in host memory that is indexed by pipe number, which is updated by the peripheral processors with tail pointer values to indicate completion of a TD...” paragraph 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sanghi’350 with the teaching of Sanghi’689 because the teaching of Sanghi’689 would improve the system of Sanghi’350 by providing a technique that allows for orderly processing of information.
Archer teaches wherein the one or more second data structures comprise a unique identifier (ID) identifying the retrieved data (Data Descriptor (608)) for which the processing was completed (“...The origin DMA engine (197) on an origin compute node (600) may insert (700) the data descriptor (608) in the origin injection FIFO buffer (628) according to the method of FIG. 7 by receiving the data descriptor (608) from messaging software on the origin compute node (600) and storing the data descriptor (608) in the first available slot in the origin injection FIFO buffer (628). The messaging software on the origin compute node (600) may create the data descriptor (608) in response to a request by an application on the origin compute node (600) to transfer the application message (601) to the target compute node (604) on behalf of the application...The example of FIG. 7 also includes a completion notification descriptor (609). Upon creating the data descriptor (608) for transferring the application message (601) to the target compute node (604), the messaging software may also create a completion notification descriptor (609) that specifies a data transfer operation between a reflection compute node (605) and the origin compute node (600) used to notify the origin compute node (600) when the data transfer of the application message (601) is complete. The data transfer operation may be implemented as a memory FIFO data transfer operation or a direct put data transfer operation. The data transfer operation is specified by the operation identifier field (704) in the completion notification descriptor (609)...” paragraphs 0070/0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sanghi’350 and Sanghi’689 with the teaching of Archer because the teaching of Archer would improve the system of Sanghi’350 and Sanghi’689 by providing a data structure for transferring information between at least two processor.

As to claim 37, Sanghi’350 teaches the independently operable processor apparatus of claim 36, the logic is further configured to check for one or more additional second data structures at a second data structure array at a predetermined time interval or a dynamic time interval (“...In an eighth aspect, methodology that enables an endpoint processor to handle accumulated data is disclosed. In one embodiment, the methodology includes programming a direct memory access (DMA) for one or more descriptors; generating an interrupt; continuing the transfer of descriptors if they are available; polling for additional descriptors; and when the additional descriptors are available, resuming the transfer...Under certain network conditions, one or more buffers of the IPC link may accumulate more data than can be transferred within the currently available transfer resources (e.g., available transfer descriptors (TDs), time slots, etc.) The data transfer is performed in accordance with the currently available transfer resources, and halted until additional transfer resources are made available. Once additional transfer resources are available, the data transfer is resumed. The halt and resume process is repeated until the entire buffer is exhausted...” paragraph 0044/0064).  

As to claim 38, Sanghi’689 teaches the independently operable processor apparatus of claim 36, the logic is further configured to remove the one or more first data structures from the first data structure array in response at least to the verification of the completion of the transaction of the data in the prescribed order (“...In downlink variants, an I/O transfer may be non-contiguous and/or terminate before reaching the uppermost limit prescribed by the size field of the transfer descriptor. For example, an I/O transfer may have a short completion that does not require all of the transfer descriptors that were queued for it. In some such cases, the peripheral device can preemptively generate an end transfer completion for the transfer descriptor irrespective of the next count. Responsively, the host processor can then reclaim the unused allocations by reaping all the remaining transfer descriptors (i.e., the last transfer descriptor will have a next count of 0)...As previously noted, in downlink embodiments, the host queues a transfer descriptor for a downlink transfer in a transfer descriptor ring that includes a size field that indicates the size of the buffer queued. On completion, the peripheral device can overwrite the size value with the actual number of bytes written in the buffer. In this manner, the host processor can reclaim the remaining memory via e.g., garbage collection processes, etc. Additionally, artisans of ordinary skill in the related arts will readily appreciate that since the host processor was unaware of the total downlink transfer, the peripheral device may be required to flag error conditions such as buffer overrun, etc...” paragraphs 0149/0152).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sanghi’350 and Archer with the teaching of Sanghi’689 because the teaching of Sanghi’689 would improve the system of Sanghi’350 and Archer by providing an automatic memory management to reclaim memory which was allocated by the program, but is no longer referenced to allow for resource use optimization.

As to claim 39, Sanghi’350 teaches the independently operable processor apparatus of claim 36, wherein the one or more first data structures one or more transfer descriptors (TDs) written to a transfer descriptor ring, and the one orAtty. Dkt. No. 7607.2470001-7-SANGHI et al. Reply to Office Action of June 3, 2021Application No. 16/813,407more second data structures comprise one or more completion descriptors (CDs) configured to be written to a completion descriptor ring (“...Each pipe (i.e., data stream) is associated with one "transfer descriptor ring" (TDR). The TDR data structure resides in host processor memory and is accessible by the peripheral processor. Each TDR is described by a head pointer and a tail pointer, and encompasses one or more TD; each TD includes: an address of a buffer in host memory, a size of the buffer, a next count that indicates the number of TDs remaining in an I/O transfer, and a completion status. The head pointer points to the next empty slot in the TDR, whereas the tail pointer points to the address of next TD which the peripheral will process. The head pointer is written by the host and read by the peripheral. The tail pointer is read by the host and written by the peripheral. All TDs and associated data buffers between the tail pointer and the head pointer are associated with the peripheral processor. When the head pointer is equal to the tail pointer, the TDR is empty...At step 502 of the method 500, the application processor PCIe IPC driver queues IPC link input/output (I/O) transfers in one or both uplink and downlink directions by generating a transfer descriptor (TD) entry within an array of queued TDs, and updating a head pointer doorbell array to point to the beginning of the array... (“...When the application processor receives a message signaled interrupt (MSI) indicating that the baseband has completed processing the array of queued TDs (i.e., the direct memory access (DMA) associated with the TD has completed successfully), the application processor resets the timer (step 506)... Once the baseband processor has completed processing the TDs, the baseband processor updates the tail pointer (step 620 of the method 610), and returns to the normal processing scheme of FIG. 6...Referring back to FIG. 6, at step 606 of the method 600, when the baseband processor has completed processing each TD, the baseband processor generates a message signaled interrupt (MSI) to indicate completion to the application processor. In one embodiment, the baseband must generate only a single MSI to indicate completion of both uplink and downlink TDs. In other variants, the baseband may generate MSIs to signify completion of specific pipes, etc...” paragraphs 0075/00870089/0096/0097).  

As to claim 40, Sanghi’350 teaches the independently operable processor apparatus of claim 39, wherein a given TD of the one or more TDs is configured to: 
(i) indicate a location of corresponding at least portion of the data to be transacted stored on a memory apparatus, the memory apparatus being configured to be accessible by the independently operable processor apparatus and the other independently operable processor apparatus, or (ii) encapsulate at least a portion of the data to be transacted, the encapsulation allowing the at least portion to be retrieved by the other independently operable processor apparatus from within the given TD (“...Each pipe (i.e., data stream) is associated with one "transfer descriptor ring" (TDR). The TDR data structure resides in host processor memory and is accessible by the peripheral processor. Each TDR is described by a head pointer and a tail pointer, and encompasses one or more TD; each TD includes: an address of a buffer in host memory, a size of the buffer, a next count that indicates the number of TDs remaining in an I/O transfer, and a completion status. The head pointer points to the next empty slot in the TDR, whereas the tail pointer points to the address of next TD which the peripheral will process. The head pointer is written by the host and read by the peripheral. The tail pointer is read by the host and written by the peripheral. All TDs and associated data buffers between the tail pointer and the head pointer are associated with the peripheral processor. When the head pointer is equal to the tail pointer, the TDR is empty...At step 502 of the method 500, the application processor PCIe IPC driver queues IPC link input/output (I/O) transfers in one or both uplink and downlink directions by generating a transfer descriptor (TD) entry within an array of queued TDs, and updating a head pointer doorbell array to point to the beginning of the array...” paragraphs 0075/0087).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0364350 A1 to Sanghi et al. (hereinafter referred to as Sanghi’350) in view of U.S. Pub. No. U.S. Pub. No. 2016/0103689 A1 to Sanghi et al. (hereinafter referred to as Sanghi’689) and further in view of U.S. Pub. No. 2009/0031325 A1 to Archer et al. as applied to claim 21 above, and further  in view of U.S. Pub. No. 2018/0018231 A1 to Okada et al.

As to claim 42, Sanghi’689 as modified Ching and Archer teaches the method of claim 21, however it is silent with reference to wherein: the verification of the transaction of the retrieved data in the prescribed order comprises a determination, according to a time interval, by the first independently operable processor for completion of transaction of the retrieved data by checking for a presence of at least one of the one or more second data structures within a completion descriptor ring, and the time interval is a static time interval or a dynamic time interval.
Okada teaches wherein: the verification of the transaction of the retrieved data in the prescribed order comprises a determination, according to a time interval, by the first independently operable processor for completion of transaction of the retrieved data by checking for a presence of at least one of the one or more second data structures within a completion descriptor ring, and the time interval is a static time interval or a dynamic time interval (“...The processor 415 manages whether completion notifications for read data buffer transfer instructions are received and periodically determines whether read data buffer transfer completion notifications are received from all the other storage devices (step 1304)...” paragraph 0096).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sanghi’689, Ching and Archer with the teaching of Okada because the teaching of Okada would improve the system of Sanghi’689, Ching and Archer by providing a technique for timed and timely processing of data transfer.  




Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 21-41 have been considered but are moot because the new ground of rejection relies on additional reference for the teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194